United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1405
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                          James Luellying Capehart, III

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: October 31, 2017
                            Filed: November 14, 2017
                                  [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      James Luellying Capehart directly appeals the 124-month sentence the district
     1
court imposed after he pleaded guilty to aggravated identity theft and conspiracy to

         1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.
commit bank fraud, pursuant to a plea agreement that contained a waiver of the right
to appeal a sentence of less than 154 months. Capehart’s counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was procedurally and substantively unreasonable.

       Upon careful review, we conclude that the waiver is valid, applicable, and
enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver); United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal
falls within scope of waiver, defendant knowingly and voluntarily entered into plea
agreement and waiver, and enforcing waiver would not result in miscarriage of
justice). Having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues for appeal falling outside the scope of the
appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                    ______________________________




                                         -2-